DETAILED ACTION
The communication dated 12/18/2020 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the claimed limitations, specifically “a first driving device disposed at one side of a centerline of the suction flow path in the front and rear direction, the first driving device including a first driving motor configured to drive the first rotation cleaning unit; a second driving device disposed on the other side of the centerline of the suction flow path in the front and rear direction, the second driving .
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Oh teaches a first driving device (paragraph [0040]; Fig. 3) disposed at one side of a centerline of suction port 13a in the front and rear direction (paragraph [0043]; Figs. 2-3), the first driving device including a first turbine fan (paragraph [0040]; Fig. 3: part 20; specifically, the left side of first turbine fan 20 depicted as a separate half of first turbine fan 20), analogous to the claimed first driving motor, configured to drive first duster rotating plate 41 (paragraph [0044]; Fig. 3); a second driving device (paragraph [0040]; Fig. 3) disposed on the other side of the centerline of suction port 13a in the front and rear direction (paragraph [0043]; Figs. 2-3), the second driving device including a second turbine fan (paragraph [0040]; Fig. 3: part 20; specifically, the right side of first turbine fan 20 depicted as a separate half of first turbine fan 20), analogous to the claimed second driving motor, configured to drive second duster rotating plate 42 (paragraph [0044]; Fig. 3). Oh differs from the instant claims in failing to teach that first turbine fan 20 and second turbine fan 20 are driving motors.
Lee, however, teaches a similar vacuum cleaner (paragraph [0032]; Figs. 1-2). Lee teaches that bi-directional rotary motor (paragraph [0034]; Fig. 2: part 50), equivalent to the claimed first and second driving motors, is a driving motor.

Regarding claims 2-20, Applicant further argues that if claim 1 is allowed, claims 2-20 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh U.S. Publication 2008/0282490 (henceforth referred to as Oh) in view of Lee U.S. Publication 2001/0027586 (henceforth referred to as Lee).
As for claim 1, Oh teaches a suction brush (paragraph [0039]; Fig. 1), equivalent to the claimed nozzle, for a vacuum cleaner (paragraph [0039]; Fig. 1), equivalent to the claimed cleaner, comprising: a brush main body (paragraph [0040]; Fig. 1: part 10), equivalent to the claimed nozzle housing, including a suction port (paragraph [0041]; Fig. 2: part 13a), equivalent to the claimed suction flow path, through which air including dust flows, at least a portion of suction port 13a extending in a front and rear direction (paragraph [0041]; Fig. 2); a first duster rotating plate (paragraph [0040]; Fig. 1: part 41), equivalent to the claimed first rotation cleaning unit, and a second duster rotating plate (paragraph [0040]; Fig. 1: part 42), equivalent to the claimed second rotation cleaning unit, arranged on a lower side of brush main body 10 and spaced apart from each other in a lateral direction, each of first duster rotating plate 41 and second duster rotating plate 42 including a rotation plate (paragraphs [0040] and [0043]; Figs. 1-2) 
Oh differs from the instant claims in failing to teach that first turbine fan 20 and second turbine fan 20 are driving motors.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first turbine fan and the second turbine fan taught by Oh with the rotary motor taught by Lee to achieve the predictable result of a suction brush for a vacuum cleaner with a rotary motor used as the first turbine fan and the second turbine fan as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a turbine fan, for another equally-functioning rotary motor, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
As for claim 2, Oh further teaches that first turbine fan 20 and second turbine fan 20 are positioned at the area corresponding to the region between the rotation center and the outer circumferential surface of each of the rotation plates (paragraph [0043]; Figs. 2-3).
As for claim 3
As for claim 4, Oh and Lee differ from the instant claims in failing to teach that an axis of each of first turbine fan 20 and second turbine fan 20 extends in the front and rear directions. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 5, Oh further teaches that an axis of each of first turbine fan 20 and second turbine fan 20 is positioned at a region between the rotation center of each of the rotation plates and the centerline of suction port 13a in the front and rear direction (paragraph [0043]; Figs. 2-3).
As for claim 6, Oh further teaches that an imaginary line which connects a first rotation center of a first rotation plate of first duster rotating plate 41 with a second rotation center of a second rotation plate of second duster rotating plate 42 overlaps each of first turbine fan 20 and second turbine fan 20 in the vertical direction (paragraph [0043]; Figs. 2-3).
As for claim 7, Oh further teaches that an imaginary line which connects an axis of first turbine fan 20 to an axis of second turbine fan 20 passes through suction port 13a (paragraph [0043]; Figs. 2-3).
As for claim 9, Oh further teaches that an axis of each of first turbine fan 20 and second turbine fan 20 is positioned higher than at least a portion of a bottom wall of water storage tank 50 (paragraphs [0042]-[0043]; Figs. 1-3).

Allowable Subject Matter
Claims 8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711